Exhibit 10.1

SALES CONTRACT

BY AND BETWEEN

ROSWELL COMMONS GROUP, L.P.,

a Georgia limited partnership,

as Seller

and

LENNAR MULTIFAMILY INVESTORS, LLC,

a Delaware limited liability company,

as Purchaser



--------------------------------------------------------------------------------

SALES CONTRACT

THIS SALES CONTRACT (the “Agreement”) is made as of the 10th day of January,
2013 (the “Effective Date”), by and between ROSWELL COMMONS GROUP, L.P., a
Georgia limited partnership (“Seller”), and LENNAR MULTIFAMILY INVESTORS, LLC, a
Delaware limited liability company (“Purchaser”).

ARTICLE I -- PROPERTY TO BE CONVEYED

A.    Seller shall sell to Purchaser, and Purchaser shall purchase from Seller,
upon the terms and conditions hereinafter set forth, all right, title, and
interest of Seller in and to (i) that certain parcel of land (the “Land”)
described on Exhibit A attached hereto and by this reference incorporated
herein; (ii) all buildings and improvements on the Land (the “Improvements”);
(iii) all appliances, furniture, fixtures, machinery, equipment, supplies and
other personal property attached to, located at or used in connection with the
operation, management or maintenance of the Land or the Improvements on the
Closing Date (as defined in Section X B)(collectively, the “Personal Property”);
(iv) all permits, licenses and prepaid fees, impact fees or credits, if any,
with respect to the Land or the use, occupancy or development of the Land;
(v) any land lying in the bed of any street, road, highway or avenue, open or
proposed, in front of or adjoining all or any part of the Land and in any and
all strips, gores or right-of-way, riparian rights and easements; (vi) any award
or payment made or to be made for any (x) taking in condemnation or eminent
domain of any street, road or highway adjoining all or any part of the Land,
(y) damage to the Land or Improvements or any part thereof by reason of any
change of grade or closing of any such street, road, highway or avenue adjoining
the Land, or (z) taking in condemnation or eminent domain of any part of the
Land or Improvements; and (vii) all entitlements, permits, approvals, plans,
specifications, warranties, guaranties, licenses, site plans, and other
development rights (including, without limitation, limitations of liability, and
related rights, arising out of the Land’s designation as a brownfield under the
Georgia Hazardous Site Reuse and Redevelopment Act), if any, relating to the
Land or Improvements (all of the foregoing property is hereinafter collectively
referred to as the “Property”)

B.    The Property is known as the Frazier Street Apartments, is located on
Frazier Street in Roswell, Fulton County, Georgia, and is comprised of 152
apartment units and related amenities.

ARTICLE II -- PURCHASE PRICE

The purchase price (the “Purchase Price”) for the Property shall be an amount
equal to the lesser of (i) Eight Million and No/100 Dollars ($8,000,000.00), or
(ii) the product determined by multiplying (x) the number of individual
residential apartment units (the “Units”) which Purchaser will develop on the
Property pursuant to Required Approvals (as defined in Section XI C) and the
Final Rezoning (as defined in Section XI B) and (y) Twenty-Five Thousand and
No/100 Dollars ($25,000.00). The foregoing notwithstanding, in the event that,
pursuant to either the Final Rezoning or the Required Approvals, Purchaser is
required to develop fewer than



--------------------------------------------------------------------------------

two hundred eighty (280) Units on the Property, Seller shall have the right to
notify Purchaser within ten (10) days after such fact is known that Seller has
elected to terminate this Agreement in which event so much of the Deposit
(hereinafter defined) as has been paid by Purchaser shall be returned to
Purchaser (less $100.00 which shall be paid to Seller in consideration of
Seller’s having entered into this Agreement and held the Property off the
market), and thereafter this Agreement shall terminate and be null and void and
of no further force and effect, and neither Purchaser nor Seller shall have any
further rights, duties, liabilities or obligations to the other by reason hereof
except for those matters that specifically survive such termination; provided,
however, in the event that Seller so terminates this Agreement, Purchaser shall
have the right for a period of ten (10) days after Purchaser receives notice of
termination from Seller to vitiate Seller’s termination of this Agreement by so
notifying Seller and agreeing to pay a Purchase Price of Seven Million and
No/100 Dollars ($7,000,000.00) in which event $7,000,000.00 shall be the
Purchase Price for the Property. Subject to all prorations and adjustments
provided herein, the Purchase Price shall be paid as follows:

A.          (i)    Within four (4) business days after the Effective Date,
Purchaser shall pay to Fidelity National Title Group (the “Escrow Agent”) Fifty
Thousand and No/100 Dollars ($50,000.00), by check subject to collection or
wire-transfer, such amount to be deposited by the Escrow Agent in an
interest-bearing money market account with a Depository (as defined in
Section 2(C)(vi)) whose deposits are insured by the FDIC to the extent of the
FDIC insurance limits (such $50,000.00, together with all interest earned
thereon, is hereinafter referred to as the “Initial Deposit”).

(ii)    Conditioned upon Purchaser’s sending the Notice to Proceed (as defined
in Section XI A), within four (4) business days after Purchaser sends the Notice
to Proceed, Purchaser shall pay to the Escrow Agent an additional One Hundred
Thousand and No/100 Dollars ($100,000.00), by check subject to collection or by
wire-transfer, which shall be deposited in the same interest-bearing account as
was deposited the Initial Deposit (such $100,000.00, together with all interest
earnest thereon, is hereinafter referred to as the “Second Deposit”).

(iii)    Conditioned upon Purchaser’s receipt of the Final Rezoning, within four
(4) business days after Purchaser’s receipt of the Final Rezoning, Purchaser
shall pay to the Escrow Agent an additional One Hundred Thousand and No/100
Dollars ($100,000.00), by check subject to collection or by wire-transfer, which
shall be deposited in the same interest-bearing account as was deposited the
Initial Deposit (such $100,000.00, together with all interest earnest thereon,
is hereinafter referred to as the “Third Deposit”; the Initial Deposit, the
Second Deposit (if deposited), and the Third Deposit (if deposited) are
hereinafter collectively referred to as the “Deposit”).

(iv)    The Deposit shall be applied toward the Purchase Price due at the
Closing (as defined in Section X C) or otherwise shall be applied as elsewhere
provided in this Agreement.

 

2



--------------------------------------------------------------------------------

B.    At the Closing, the Escrow Agent shall pay the Deposit to Seller as a part
of the Purchase Price, and the balance of the Purchase Price shall be paid by
Purchaser to Seller by wire-transfer of immediately available funds to Seller,
subject to all prorations and adjustments provided herein.

C.    The Escrow Agent joins in the execution of this Agreement solely for the
purpose of acknowledging and agreeing to the provisions of this Section II C.
The duties of the Escrow Agent shall be as follows:

(i)    During the term of this Agreement, the Escrow Agent shall hold and
disburse the Deposit in accordance with the terms and provisions of this
Agreement.

(ii)    The Escrow Agent shall pay the Deposit in accordance with the joint
written instructions of Seller and Purchaser if any of the following events
occur: (i) if this Agreement shall be terminated by the mutual written agreement
of Seller and Purchaser, or (ii) if the Escrow Agent shall be unable to
determine at any time to whom the Deposit should be paid, or (iii) if a dispute
shall develop between Seller and Purchaser concerning to whom the Deposit should
be paid. In the event that such written instructions shall not be received by
the Escrow Agent within ten (l0) days after the Escrow Agent has served a
written request for instructions upon Seller and Purchaser, then the Escrow
Agent shall have the right to pay the Deposit into any court of competent
jurisdiction and interplead Seller and Purchaser in respect thereof, and
thereupon the Escrow Agent shall be discharged of any obligations in connection
with this Agreement.

(iii)    Subject to subsection (xi) below, if necessary costs or expenses are
incurred by the Escrow Agent in its capacity as the Escrow Agent because of
litigation or a dispute between the Seller and Purchaser arising out of the
holding of the Deposit in escrow, Seller and Purchaser shall each pay the Escrow
Agent one-half of such reasonable costs and expenses. Except for such costs or
expenses, no fee or charge shall be due or payable to the Escrow Agent for its
services as escrow holder only.

(iv)    By joining herein, the Escrow Agent undertakes only to perform the
duties and obligations imposed upon the Escrow Agent under the terms of this
Agreement and expressly does not undertake to perform any of the other
covenants, terms and provisions incumbent upon Seller and Purchaser hereunder.

(v)    Purchaser and Seller hereby agree and acknowledge that the Escrow Agent
assumes no liability in connection herewith except for negligence or willful
misconduct; that the Escrow Agent shall never be responsible for the validity,
correctness or genuineness of any document or notice referred to under this
Agreement; and that in the event of any dispute under this Agreement, the Escrow
Agent may seek advice from its own counsel and shall be fully protected in any
action taken by it in good faith in accordance with the opinion of its counsel.

 

3



--------------------------------------------------------------------------------

(vi)     All investments by Escrow Agent will be made in the regular course of
business. To be entitled to same day investment (assuming good funds are
provided), the Deposit must be received by noon; otherwise, such funds will be
deposited on the next business day. All investments shall be subject to the
rules, regulations, policies and procedures of the bank depository (the
“Depository”) in which such monies are deposited.

(vii)     Purchaser agrees to deliver a W-9 to Escrow Agent.

(viii)     The Deposit may be processed for collection in the normal course of
business by the Escrow Agent, but immediately thereafter the Deposit shall be
deposited in a separate escrow account with the Depository and shall not be
commingled with funds of others. The Escrow Agent shall not be accountable for
any incidental benefit which may be attributable to the funds so deposited. The
Escrow Agent shall not be liable for any loss caused by the failure, suspension,
bankruptcy or dissolution of the Depository.

(ix)     The Escrow Agent shall not be liable for loss or damage resulting from:

 

  (1)

any good faith act or forbearance of the Escrow Agent;

 

  (2)

any default, error, action or omission of any party, other than the Escrow
Agent;

 

  (3)

any defect in the title to any property unless such loss is covered under a
policy of title insurance issued by the Escrow Agent;

 

  (4)

the expiration of any time limit or other delay which is not solely caused by
the failure of the Escrow Agent to proceed in its ordinary course of business,
and in no event where such time limit is not disclosed in writing to the Escrow
Agent;

 

  (5)

the lack of authenticity of any writing delivered to the Escrow Agent or of any
signature thereto, or the lack of authority of the signatory to sign such
writing;

 

  (6)

The Escrow Agent’s compliance with all attachments, writs, orders, judgments, or
other legal process issued out of any court;

 

  (7)

The Escrow Agent’s assertion or failure to assert any cause of action or defense
in any judicial or administrative proceedings; or

 

  (8)

any loss or damage which arises after the Deposit has been disbursed in
accordance with the terms of this Agreement.

(x)    The Escrow Agent shall be fully indemnified by the parties hereto for all
of its expenses, costs, and reasonable attorney’s fees incurred in connection
with any interpleader action which the Escrow Agent may file to resolve any
dispute as to the Deposit, or which may be filed against the Escrow Agent.

 

4



--------------------------------------------------------------------------------

(xi)    If the Escrow Agent is made a party to any judicial, non-judicial or
administrative action, hearing or process based on acts of any of the other
parties hereto and not on the malfeasance and/or negligence of the Escrow Agent
in performing its duties hereunder, the expenses, costs and reasonable
attorneys’ fees incurred by the Escrow Agent in responding to such action,
hearing or process shall be paid by the party/parties whose alleged acts are a
basis for such proceedings, and such party/parties shall indemnify, save and
hold the Escrow Agent harmless from said expenses, costs and fees so incurred.

ARTICLE III -- DELIVERIES BY SELLER

Seller covenants to deliver the following at its sole cost and expense to
Purchaser no later than five (5) days after the Effective Date:

A.    A copy of any environmental report in respect of the Property in Seller’s
possession, if any.

B.    A copy of any soils reports on the Land in Seller’s possession, if any.

C.    A copy of the latest dated as-built survey of the Land in Seller’s
possession, if any.

D.    A copy of the latest ad valorem tax bills in Seller’s possession, if any.

E.    Copies of all engineering reports, title insurance commitments and
policies and title exception documents, topographic surveys, site plans,
warranties, guaranties, appraisals, operating contracts, leases, utility bills,
permits, plans, maps, topographic and tree surveys, zoning information, traffic
studies and wetlands reports in Seller’s possession, if any, with respect to all
or any part of the Property.

F.    Copies of all approvals from any governmental entities in Seller’s
possession, if any, with respect to all or any part of the Property.

G.    Copies of all contracts affecting the Property, in Seller’s possession, if
any, with respect to all or any part of the Property, including, without
limitation, copies of all Permitted Contracts (hereinafter defined).

H.    Copies of all utility capacity letters in Seller’s possession, if any,
with respect to all or any part of the Property.

I.    A copy of the Application for Limitation of Liability and Corrective
Action Plan (the “CAP”), if any, that Seller may have filed, or that Seller’s
predecessor-in-title may have filed (to the extent the same is in Seller’s
possession), with the State of Georgia Environmental

 

5



--------------------------------------------------------------------------------

Protection Division (the “GA EPD”), together with copies of all amendments to
the CAP and all written notices and other communications (including, without
limitation, all compliance status reports) to and from the GA EPD (or any other
governmental authority) with respect the CAP in Seller’s possession.

ARTICLE IV -- TITLE AND SURVEY

The obligation of Purchaser to close and consummate the transaction contemplated
herein shall be subject to Purchaser’s being able to acquire title to the
Property subject only to those matters approved or deemed approved by Purchaser
in accordance with this Article IV.

A.    Purchaser, at Purchaser’s sole cost and expense, may obtain a currently
dated ALTA survey of the Property (the “Survey”). At Closing, upon Purchaser’s
request, Seller shall execute a quitclaim deed in favor of Purchaser using the
legal description of the Property based on the Survey.

B.    In addition to the conditions precedent set forth in Article XI, it shall
be a condition precedent to the obligation of Purchaser to close and consummate
the transaction contemplated herein that Seller convey to Purchaser fee simple
title to the Property free and clear of all liens, leases, encumbrances,
easements, encroachments, restrictions, covenants, assessments, charges,
agreements and taxes, except for those matters approved or deemed approved by
Purchaser pursuant to this Article IV (the “Permitted Exceptions”). On or before
5:00 pm on the sixtieth (60th) day after the Effective Date (the “Hard Date”),
Purchaser shall deliver to Seller a title commitment from a nationally
recognized title company selected by Purchaser (the “Title Company”) committing
to insure Purchaser’s title to the Property in the amount of the Purchase Price
(the “Title Commitment”), together with a statement of any objections to
Seller’s title to the Property and any objections as to matters disclosed by the
Survey (the “Objection Notice”). Within ten (10) days after receipt of the
Objection Notice, Seller may notify Purchaser whether it elects to cure any such
objections, it being agreed that Seller has no obligation to do so except as
otherwise specifically provided in this Agreement. In the event Seller fails to
notify Purchaser whether it elects to cure any such objections within said ten
(10) day period, Seller shall be deemed to have elected to not cure any such
objections. In the event that Seller elects not to cure all such objections,
within five (5) days after receipt of Seller’s election, or within fifteen
(15) days after the date of the Objection Notice in the event Seller fails to
notify Purchaser whether it elects to cure any such objections within ten
(10) days after receipt of the Objection Notice, (i) Purchaser may terminate
this Agreement and receive a full refund of the Deposit from Escrow Agent, and
thereafter this Agreement shall be null and void and of no further force or
effect, and neither Purchaser nor Seller shall have any further rights, duties,
liabilities or obligations to the other by reason hereof, except for those
matters that specifically survive such termination, or (ii) Purchaser may waive
such objections and consummate the transaction contemplated herein without
reduction of the Purchase Price.

C.    Purchaser shall have the right to update its title and survey examinations
of the Property until the Closing Date, and in the event that such update of
examinations discloses any matters (a “New Objection”) other than those shown on
the Survey or the Title Commitment or

 

6



--------------------------------------------------------------------------------

approved or deemed approved by Purchaser pursuant to Section IV B which first
occurred or appeared of record after the date of the Survey or Title Commitment,
respectively, Purchaser shall deliver to Seller a statement of any New
Objections within ten (10) days after obtaining knowledge thereof and Seller
shall have until the Closing Date to cure any New Objections. In the event that
Seller does not cure all New Objections of which Seller received written notice
as provided herein, or all objections Seller agreed to cure pursuant to
Section IV B herein on or before the Closing Date, (i) Purchaser may terminate
this Agreement and receive a full refund of the Deposit from Escrow Agent, and
thereafter this Agreement shall be null and void and of no further force or
effect, and neither Purchaser nor Seller shall have any further rights, duties,
liabilities or obligations to the other by reason hereof, except for those
matters that specifically survive such termination; (ii) Purchaser may cure the
New Objections which arise by or through Seller and deduct the reasonable cost
thereof from the Purchase Price otherwise payable by Purchaser at Closing or
(iii) Purchaser may waive such objections and consummate the transaction
contemplated herein without reduction of the Purchase Price.

D.    Notwithstanding anything to the contrary contained herein, on or before
the Closing Seller shall cause to be released of record any deed to secure debt,
mortgage, collateral assignment of leases, or any other monetary lien or
encumbrance affecting the Property, which either (i) Seller agreed to cure
pursuant to Section IV B herein on or before the Closing Date or (ii) is a New
Objection; provided, however, as to any such monetary lien or encumbrance which
in accordance with Georgia law can be discharged from the Property by the
posting of a bond, Seller shall have the right to discharge such lien by the
posting of an appropriate bond to effect such discharge.

ARTICLE V -- SELLER’S COVENANTS, REPRESENTATIONS AND WARRANTIES

Seller represents and warrants to Purchaser, and covenants with Purchaser, with
the understanding that each such representation, warranty and covenant (i) is
material and being relied upon by Purchaser, (ii) is made as an inducement to
Purchaser to enter into this Agreement and consummate the transaction
contemplated hereby, and (iii) is true in all respects as of the date of this
Agreement, that:

A.    Seller has been duly organized and is validly existing as a limited
partnership in good standing in the State of Georgia. Seller has all requisite
right, power and authority and has obtained any and all consents required to
enter into this Agreement and to consummate or cause to be consummated the
transactions contemplated hereby. This Agreement has been, and all of the
documents to be delivered by Seller at the Closing will be, authorized and
properly executed and constitutes, or will constitute, as appropriate, the valid
and binding obligation of Seller, enforceable against Seller in accordance with
their terms.

B.    There is no administrative agency action, litigation, condemnation or
other governmental proceeding of any kind pending or, to Seller’s knowledge
(defined for all purposes herein as the actual knowledge, following reasonable
inquiry, of John W. Lundeen, III and Patricia L. Pearlberg), threatened against
Seller or the Property which after the Closing would materially and adversely
affect the ability of Purchaser to develop the Property as a multifamily
development consistent with current zoning regulations or as a preexisting
non-conforming use.

 

7



--------------------------------------------------------------------------------

C.    Seller has not received any written notice of violation of any zoning,
land-use, building, fire, health, labor and safety laws, ordinances, rules and
regulations applicable to the Property, and, to Seller’s knowledge, there is no
litigation, action, proceeding or any present plan or study by any governmental
authority, agency or employee thereof, which in any way challenges, affects or
would challenge or affect the Property or any street or highway serving or
adjacent to the Property.

D.    Seller is not a foreign person, foreign corporation, foreign partnership,
foreign trust or foreign estate as such terms are defined in Section 1445(f)(3)
of the Internal Revenue Code of 1986, as amended.

E.    To Seller’s knowledge, except as otherwise set forth herein and disclosed
to Purchaser pursuant to Article III hereof, the Property does not contain, no
activity upon the Property has produced, and the Property has not been used in
any manner for the storage of, any hazardous or toxic waste, materials,
discharge, deposit, dumping or contamination, whether of soil, ground water or
otherwise, which violates any law, ordinance, rule or regulation of, or requires
any reporting to, any governmental authority. To Seller’s actual knowledge,
except as otherwise set forth herein and as disclosed to Purchaser pursuant to
Article III hereof, without independent investigation, the Property does not
contain underground tanks of any type or any materials containing or producing
any polychlorinated biphenyls or any asbestos. The foregoing notwithstanding,
Seller has disclosed to Purchaser that the Property has been enrolled in the
Georgia Brownfields Program pursuant to the Georgia Hazardous Site Reuse and
Redevelopment Act and is subject to an approved and completed CAP filed with the
GA EPD.

F.    There exists no leases, licenses or other agreements affecting the
occupancy or use of the Property that will survive the Closing other than
(i) the Permitted Exceptions and (ii) those leases, licenses and other
agreements described on Exhibit B attached hereto and by this reference
incorporated herein (the “Permitted Contracts”). For avoidance of doubt, but
subject to the provisions of Section X E, Seller agrees to cause all leases,
licenses, other occupancy agreements and service contracts, other than the
Permitted Exceptions and the Permitted Contracts, to be terminated prior to the
Closing so that possession of the Property will be delivered by Seller to
Purchaser at the Closing free of any rights of any third party to occupy any
part of the Property or to provide services to the Property pursuant to any
service contract or similar agreement, other than the Permitted Exceptions and
the Permitted Contracts. In furtherance thereof, from and after the Effective
Date, Seller shall not enter into any lease, license, or other occupancy
agreement or service contract affecting the Property that requires more than
thirty-five (35) days prior written notice of termination thereof by Seller.
Seller shall deliver to the tenant, holder or grantee of any lease, license, or
other occupancy agreement or service contract affecting the Property a notice of
termination within ten (10) days after Seller’s receipt of notice from Seller of
the Closing Date, as provided in Section X B.

 

8



--------------------------------------------------------------------------------

G.    Other than the Permitted Contracts, there exists no management,
maintenance, operating, service, commission or similar contracts affecting the
Property that will survive Closing.

H.    Subsequent to the Effective Date and prior to the Closing, Seller will not
convey, transfer or encumber the Property or any part thereof or any interest
therein, except for leases of individual apartment units which will be
terminated by Seller pursuant to Section V F.

I.    Seller, and all beneficial owners of Seller, are in compliance with all
laws, statutes, rules and regulations applicable to such Persons (as hereinafter
defined) pursuant to the requirements of Executive Order No. 13224, 66 Fed. Reg.
49079 (September 25, 2001) (the “Order”) and other similar requirements
contained in the rules and regulations of the Office of Foreign Asset Control,
Department of the Treasury (“OFAC”) and in any enabling legislation or other
Executive Orders in respect thereof (the Order and such other rules,
regulations, legislation, or orders are collectively called the “Orders”). For
purposes of this subsection, “Person” shall mean any corporation, partnership,
limited liability company, joint venture, individual, trust, real estate
investment trust, banking association, federal or state savings and loan
institution and any other legal entity, whether or not a party hereto. Neither
Seller nor any of the beneficial owners of Seller:

(i)    is listed on the Specially Designated Nationals and Blocked Persons List
maintained by OFAC pursuant to the Order and/or on any other list of terrorists
or terrorist organizations maintained pursuant of any of the rules and
regulations of OFAC or pursuant to any other applicable Orders (such lists are
collectively referred to as the “Lists”);

(ii)    has been arrested for money laundering or for predicate crimes to money
laundering, convicted or pled nolo contendere to charges involving money
laundering or predicate crimes to money laundering;

(iii)    has been determined by competent authority to be subject to the
prohibitions contained in the Orders;

(iv)    is owned or controlled by, nor acts for or on behalf of, any Person on
the Lists or any other Person who has been determined by competent authority to
be subject to the prohibitions contained in the Orders; or

(v)    shall knowingly transfer or permit the transfer of any interest in Seller
or such parties to any Person who is, or whose beneficial owners are, listed on
the Lists.

If Seller or any beneficial owner of Seller becomes listed on the Lists or are
indicted, arraigned, or custodially detained on charges involving money
laundering or predicate crimes to money laundering (each, a “Triggering Event”),
Seller shall immediately notify Purchaser, but in no event later than five
(5) business days after the occurrence of the Triggering Event. In the event of
a Triggering Event, Purchaser may terminate this Agreement upon written notice
to

 

9



--------------------------------------------------------------------------------

Seller, whereupon the Deposit, subject to compliance with applicable
governmental regulations, shall be returned to Purchaser, and neither party
shall have any further obligation hereunder. At Purchaser’s option, Seller shall
have ten (10) business days after receipt of Purchaser’s notice to remove such
party from any interest in Seller.

Notwithstanding anything to the contrary in this Agreement, Purchaser’s rights
to enforce the representations, warranties and covenants of Seller in this
Article V shall survive the Closing for a period of six (6) months thereafter
and such rights to enforce shall not be merged into any documents delivered by
Seller at Closing.

ARTICLE VI -- PURCHASER’S COVENANTS,

REPRESENTATIONS AND WARRANTIES

Purchaser represents and warrants to Seller, and covenants with Seller, with the
understanding that each such representation, warranty and covenant (i) is
material and being relied upon by Seller, (ii) is made as an inducement to
Seller to enter into this Agreement and consummate the transaction contemplated
hereby, (iii) is true in all respects as of the date of this Agreement, and
(iv) shall be true in all respects on the Closing Date, that:

A.    Purchaser has been duly organized and is validly existing as a limited
partnership in good standing in the State of Delaware. Subject to obtaining
investment committee approval of the transaction contemplated herein,
(i) Purchaser has all requisite right, power and authority and has obtained any
and all consents required to enter into this Agreement and to consummate or
cause to be consummated the transactions contemplated hereby; and (ii) this
Agreement and all of the documents to be delivered by Purchaser at the Closing
will be authorized and properly executed and constitutes, or will constitute, as
appropriate, the valid and binding obligation of Purchaser, enforceable against
Purchaser in accordance with their terms. Purchaser agrees to use diligent
efforts to obtain investment committee approval of the transaction contemplated
herein prior to the Hard Date.

B.    Purchaser, and all beneficial owners of Purchaser, are in compliance with
all laws, statutes, rules and regulations applicable to such Persons (as defined
in Section V I) pursuant to the requirements of the Order and other similar
requirements contained in the rules and regulations of OFAC and in any enabling
legislation or other Executive Orders in respect thereof. Neither Purchaser nor
any of the beneficial owners of Purchaser:

(i)    is listed on the Lists;

(ii)    has been arrested for money laundering or for predicate crimes to money
laundering, convicted or pled nolo contendere to charges involving money
laundering or predicate crimes to money laundering;

(iii)    has been determined by competent authority to be subject to the
prohibitions contained in the Orders;

 

10



--------------------------------------------------------------------------------

(iv)    is owned or controlled by, nor acts for or on behalf of, any Person on
the Lists or any other Person who has been determined by competent authority to
be subject to the prohibitions contained in the Orders; or

(v)    shall knowingly transfer or permit the transfer of any interest in Seller
or such parties to any Person who is, or whose beneficial owners are, listed on
the Lists.

In the event of a Triggering Event with respect to Purchaser or any beneficial
owner of Purchaser, Purchaser shall immediately notify Seller, but in no event
later than five (5) business days after the occurrence of the Triggering Event.
In the event of a Triggering Event, Seller may terminate this Agreement upon
written notice to Purchaser, whereupon the Deposit, subject to compliance with
applicable governmental regulations, shall be forwarded to Seller, and neither
party shall have any further obligation hereunder. At Seller’s option, Purchaser
shall have ten (10) business days after receipt of Seller’s notice to remove
such party from any interest in Purchaser.

Notwithstanding anything to the contrary in this Agreement, Seller’s rights to
enforce the representations, warranties and covenants of Purchaser in this
Article VI shall survive the Closing for a period of one (1) year and such
rights to enforce shall not be merged into any documents delivered by Purchaser
at Closing.

ARTICLE VII -- ITEMS TO BE DELIVERED BY SELLER AT CLOSING

Seller agrees to deliver the following items to Purchaser at Closing. Drafts of
all documents to be delivered at Closing as specified in this Agreement shall be
prepared by Purchaser’s counsel and submitted to Seller for review and approval
at least five (5) days prior to the Closing Date.

A.    A (i) duly executed Special Warranty Deed, in form reasonably acceptable
for recording, of the type customarily used for commercial real estate
transactions in the State of Georgia, conveying to Purchaser or its assigns, fee
simple title to the Property subject only to the Permitted Exceptions, and free
and clear of all service contracts and rights of tenants, licensees, or others
in possession of apartments located on the Property (except as provided in
Section X E); and (ii) duly executed Quitclaim Deed, in form acceptable for
recording, of the type customarily used for commercial real estate transactions
in the State of Georgia, if requested by Purchaser pursuant to Section IV A
hereof.

B.    A duly executed affidavit in a form customarily used for commercial real
estate transactions in the State of Georgia and which is reasonably acceptable
to Purchaser and to the Title Company, showing among other things that all debts
for labor and materials in respect of the Property incurred by or on behalf of
Seller have been paid in full and that there are no outstanding claims, suits,
debts, rights of occupancy, encumbrances, liens or judgments against the
Property, except Permitted Exceptions.

 

11



--------------------------------------------------------------------------------

C.    A duly executed Certification of Non-Foreign Status that pursuant to
Section 1445 of the Internal Revenue Code, certifies Seller is not a foreign
person, foreign corporation, foreign partnership, foreign trust or foreign
estate (as those terms are defined in the Internal Revenue Code and Income Tax
Regulations), provided that if Seller cannot execute such Certification because
Seller is a foreign person, Purchaser shall withhold such portion of the
Purchase Price as is required by law.

D.    A duly executed Affidavit that no withholding is due as respects O.C.G.A.
§48-7-128.

E.    A duly executed Bill of Sale, with inventory attached, conveying to
Purchaser the Personal Property in its “AS IS, WHERE IS” condition, with a
warranty as to free and clear title only and, otherwise, with no representation
or warranty of any kind whatsoever.

F.    Such evidence as is reasonably required by the Title Company and the
Purchaser evidencing the authority of Seller and those individuals acting on
behalf of Seller to enter into this Agreement and consummate the transaction
contemplated herein.

G.    A Closing Statement evidencing the prorations between Seller and Purchaser
and disbursements made in connection with this transaction (the “Closing
Statement”).

H.    Any other documents referred to or specified in this Agreement or
reasonably required by the Title Company, and any other documents or agreements
deemed reasonably necessary or reasonably appropriate by Purchaser’s and
Seller’s respective counsel.

ARTICLE VIII -- ITEMS TO BE DELIVERED BY PURCHASER AT CLOSING

Purchaser agrees to deliver the following items to Seller at Closing:

A.    The Purchase Price in the manner specified in Article II hereof.

B.    A counterpart of the Closing Statement.

C.    Evidence reasonably acceptable to Seller and acceptable to Lender and the
Title Company that those acting for Purchaser have full authority to execute
documents on behalf of Purchaser and consummate this transaction in accordance
with the terms of this Agreement as modified through the Closing

D.    Any other items and documents reasonably required to be delivered pursuant
to this Agreement or deemed reasonably necessary or appropriate by Purchaser’s
and Seller’s counsel in connection with this transaction.

 

12



--------------------------------------------------------------------------------

ARTICLE IX -- APPORTIONMENTS

Seller shall be entitled to receive any income in respect of the Property and
shall be obligated to pay all expenses in respect of the Property for all time
periods prior to and including the day prior to the Closing Date. Purchaser
shall be entitled to receive all such income and shall be obligated to pay all
such expenses for all time periods commencing with the Closing Date. In the
event that the current year’s taxes are not available as of the Closing Date,
the proration shall be based upon such taxes for the preceding year, but such
taxes shall be reprorated between Purchaser and Seller as soon as the current
year’s taxes are available, immediately upon demand being made therefor by
either Purchaser or Seller. In the event that any income or any expense item
relating to the period prior to the Closing Date is received or appears after
the Closing, such item(s) shall be adjusted between the Seller and the Purchaser
within ten (10) days after such is discovered. This Article IX shall survive the
Closing of the transaction contemplated herein.

ARTICLE X -- TIME AND PLACE OF CLOSING,

CLOSING COSTS AND POSSESSION

A.    The consummation of the transaction contemplated herein shall take place
through an escrow closing conducted by the Escrow Agent, commencing at
10:00 A.M. on the first business day which is at least forty-five (45) days
after Purchaser has obtained both the Final Rezoning and all Required Approvals
(or waiver thereof by Purchaser in accordance with the terms of this Agreement),
but in any event no later than one hundred eighty (180) days after Purchaser has
received the Final Rezoning; provided, however, Purchaser shall have a one-time
right to extend the Closing for up to sixty (60) days, provided that in
connection with such extension, (i) Purchaser must notify Seller at least
forty-five (45) days prior to the date otherwise established as the Closing Date
(as provided above), and (ii) together with a copy of such notice being sent to
the Escrow Agent, Purchaser must pay to the Escrow Agent an additional One
Hundred Thousand and No/100 Dollars ($100,000.00) earnest money deposit, which
upon receipt by the Escrow Agent shall be deposited in the same escrow account
as was deposited the Deposit, and which after receipt by the Escrow Agent shall
be included within the definition of and shall be a part of the “Deposit”.

B.    Purchaser shall provide Seller at least forty-five (45) days’ prior notice
of the date established as the Closing Date (as may be extended pursuant to
Section X A), and together with a copy of such notice being sent to the Escrow
Agent, Purchaser must pay to the Escrow Agent an additional Four Hundred
Thousand and No/100 Dollars ($400,000.00) earnest money deposit, which upon
receipt by the Escrow Agent shall be deposited in the same escrow account as was
deposited the Deposit, and which after receipt by the Escrow Agent shall be
included within the definition of and shall be a part of the “Deposit”. Upon
Purchaser’s delivery to Seller of notice of the date established as the Closing
Date pursuant to this Section X B, Purchaser’s right to deliver notice of
extension of the Closing Date pursuant to Section X A (if not previously
delivered by Purchaser to Seller) shall thereafter be null and void.

 

13



--------------------------------------------------------------------------------

C.    Seller and Purchaser each agrees to deliver to the Escrow Agent the
documents and instruments required of it, respectively, as provided in this
Agreement, and Purchaser agrees to deliver to the Escrow Agent the amount of the
Purchase Price and the costs and expenses and net amount of prorations specified
in this Agreement, all sufficiently in time so as to allow the Escrow Agent to
conduct the Closing on the Closing Date. The consummation of the transaction
contemplated herein is herein referred to as the “Closing”, and the day the
Closing occurs is herein referred to as the “Closing Date”.

D.    At the Closing, Seller shall pay the Georgia transfer tax incident to the
Limited Warranty Deed. At the Closing, Purchaser shall pay the cost of the title
examination and owner’s title insurance policy premium, the cost of the Survey,
and all recording fees. Seller and Purchaser will each pay their own attorneys’
fees and any other costs herein specified to be paid by either of them.

E.    Possession of the Property shall be given by Seller to Purchaser at
Closing free and clear of all service contracts and rights of tenants,
licensees, or others in possession of apartments located on the Property, other
than the Permitted Contracts. At least two (2) Business Days prior to the date
established for the Closing, Seller shall provide Purchaser with a written list
identifying each tenant, holder or grantee, if any, of any lease, license, or
other occupancy agreement affecting the Property who is expected to remain on
the Property on the date established for the Closing (each a “Holdover Tenant”).
Any provision of this Agreement to the contrary notwithstanding,

(1)    in the event any Holdover Tenant remains on the Property on the date
established as the Closing Date (as may be extended pursuant to Section X A),
Purchaser, in its sole discretion, may elect to (i) proceed with the Closing but
require Escrow Agent to withhold $100,000 of the Purchase Price to be applied
after the Closing by written agreement of Purchaser and Seller as necessary to
remove any Holdover Tenant from the Property, with the balance, if any, to be
paid by Escrow Agent to Seller at such time as all Holdover Tenants have vacated
the Property; or (ii) extend the Closing for up to one hundred twenty (120) days
(the “Initial Holdover Period”) (the Initial Holdover Period being in addition
to Purchaser’s sixty-day extension right, if applicable) or, if sooner, the
first business day which is at least thirty (30) days after Seller notifies
Purchaser that the condition set forth in this Section X E has been satisfied;

(2)    in the event Purchaser elects to exercise the option provided in item
(ii) of subsection (1) above, and any Holdover Tenants remain on the Property at
the end of the Initial Holdover Period, Purchaser, in its sole discretion, shall
have a right to elect to (i) terminate this Agreement and receive a prompt
refund of so much of the Deposit as is then held by Escrow Agent, after which
this Agreement shall be null and void and of no further force or effect and
neither Purchaser nor Seller shall have any further rights, duties, liabilities
or obligations to the other by reason hereof; (ii) proceed with the Closing but
require Escrow Agent to withhold $100,000 of the Purchase Price to be applied
after the Closing by written agreement of Purchaser and Seller as necessary to
remove any Holdover Tenant from the Property, with the balance, if any, to be
paid by

 

14



--------------------------------------------------------------------------------

Escrow Agent to Seller at such time as all Holdover Tenants have vacated the
Property; or (iii) extend the Closing for up to an additional one hundred twenty
(120) days (the “Second Holdover Period”) or, if sooner, no later than the first
business day which is at least thirty (30) days after Seller notifies Purchaser
that the condition set forth in this Section X E has been satisfied; and

(3)    In the event Purchaser elects to exercise the option provided in item
(iii) of subsection (2) above, and any Holdover Tenants remain on the Property
at the end of the Second Holdover Period, Purchaser, in its sole discretion,
shall have a right to elect to (i) terminate this Agreement and receive a prompt
refund of so much of the Deposit as is then held by Escrow Agent, after which
this Agreement shall be null and void and of no further force or effect and
neither Purchaser nor Seller shall have any further rights, duties, liabilities
or obligations to the other by reason hereof; or (ii) proceed with the Closing
but require Escrow Agent to withhold $100,000 of the Purchase Price to be
applied after the Closing by written agreement of Purchaser and Seller as
necessary to remove any Holdover Tenant from the Property, with the balance, if
any, to be paid by Escrow Agent to Seller at such time as all Holdover Tenants
have vacated the Property.

ARTICLE XI -- CONDITIONS PRECEDENT

In addition to the condition precedent set forth in Article IV and Section X E,
Purchaser shall not be required to consummate its acquisition of the Property
unless the following conditions precedent have been satisfied:

A.    On or before the Hard Date, Purchaser may, but shall have no obligation
to, obtain soil borings, engineering reports, geotechnical studies, marketing
studies, topographical surveys, environmental tests and studies and evidence of
availability of water, telephone, natural gas, and electrical utilities all in
sufficient capacities so as to permit the development of the Property for
Purchaser’s intended use as a multifamily residential development with a minimum
of two hundred eighty (280) Units (the “Intended Use”) without the imposition of
impact fees, cash proffers or unacceptable conditions as determined by Purchaser
in its sole discretion. Seller shall permit Purchaser to make the foregoing
investigations. Purchaser shall determine on or before the Hard Date, in its
sole discretion, whether or not the condition of the Property is satisfactory.
If Purchaser determines the Property is satisfactory, Purchaser shall, on or
before the Hard Date notify Seller and Escrow Agent that the Property is
satisfactory and this condition precedent has been satisfied (which notice is
herein referred to as “Notice to Proceed”), and Purchaser shall pay the Second
Deposit to Escrow Agent in accordance with Section II A(ii). If Purchaser, in
its sole discretion, does not send the Notice to Proceed on or before the Hard
Date, or if Purchaser sends a notice to Seller and the Escrow Agent on or before
the Hard Date that Purchaser will not be sending the Notice to Proceed and is
terminating this Agreement, this condition precedent shall have failed and
Escrow Agent shall return the Initial Deposit to Purchaser and thereafter this
Agreement shall terminate and be null and void and of no further force and
effect, and neither Purchaser nor Seller shall have any further rights, duties,
liabilities or obligations to the other by reason hereof except for those
matters that specifically survive such termination. Any provision of this
Agreement to the contrary notwithstanding, upon delivery by Purchaser to Seller
of the

 

15



--------------------------------------------------------------------------------

Notice to Proceed, the Deposit shall be deemed non-refundable to Purchaser for
any reason except for the following: (i) Seller’s termination of this Agreement
pursuant to Article I (unless Purchaser has vitiated such termination as
provided in Article I); (ii) Purchaser’s termination of this Agreement pursuant
to Article IV; (iii) Purchaser’s termination of this Agreement pursuant to
Section X E; (iv) any of the conditions set forth in Section XI B, XI C or XI D
hereof has neither been satisfied by Seller nor waived by Purchaser as provided
therein; (v) Purchaser’s termination of this Agreement in connection with a
condemnation or eminent domain proceeding pursuant to Section XII; and
(vi) Seller’s default as contemplated by Section XIII B.

B.    It shall be a condition precedent to Purchaser’s obligation to close and
consummate the transaction contemplated herein that the Property is rezoned from
its current zoning classification to a zoning classification that will permit
the development of the Property for the Intended Use (the “Final Rezoning”).
Promptly after the Hard Date (or such earlier date as may be determined by
Purchaser in its sole discretion), Purchaser shall make application for the
Final Rezoning. The zoning applications, related filings and all amendments
thereof, and all agreements and waivers relating thereto, shall be subject to
Seller’s prior written approval, which approval shall not be unreasonably
withheld or delayed. Purchaser agrees to pursue the zoning application with due
diligence and in good faith. All costs associated with the zoning application
shall be paid by Purchaser. Seller shall fully cooperate in Purchaser’s rezoning
efforts, and shall, upon Purchaser’s request, sign any documents reasonably
required in connection therewith, subject to Seller’s written approval thereof
as hereinabove provided. The rezoning of the Property shall become “Final
Rezoning”, as the term “Final Rezoning” is used herein, on the date that such
rezoning has been granted by the appropriate officials of Roswell, Georgia,
pursuant to the application filed by Purchaser, and any and all appeal periods
as provided by law have expired without an appeal or suit having been filed, or,
if filed, with such suit or appeal dismissed or resolved finally and
conclusively in favor of such rezoning, and, at the expiration of such appeal
periods, or at the conclusion of such appeal or suit, the rezoning of the
Property shall not have been further changed or withdrawn by the appropriate
officials of Roswell, Georgia. In the event that: (i) Purchaser’s rezoning has
been denied; (ii) Purchaser’s rezoning has been approved but at a density of
fewer than two hundred eighty (280) Units on the Property; or (iii) Purchaser’s
rezoning has neither been denied nor become “Final Rezoning” within two hundred
ten (210) days after the Hard Date, then Purchaser shall, by written notice
delivered to Seller and Escrow Agent no later than ten (10) days after the
earlier of the date of such denial or approval or that date which is two hundred
ten (210) days after the Hard Date, elect to either (i) terminate this Agreement
and receive a prompt refund of so much of the Deposit as is then held by Escrow
Agent, after which this Agreement shall be null and void and of no further force
or effect and neither Purchaser nor Seller shall have any further rights,
duties, liabilities or obligations to the other by reason hereof except for
those matters that specifically survive such termination, or (ii) waive the
provisions of this Section XI B and accept the Property without “Final
Rezoning”, whereupon the parties shall proceed to close the purchase and sale of
the Property as contemplated herein. Any provision of this Agreement to the
contrary notwithstanding, upon obtaining Final Rezoning by Purchaser, the
Deposit shall be deemed non-refundable to Purchaser for any reason except for
the following: (i) Seller’s termination of this Agreement pursuant to Article I
(unless Purchaser has vitiated such termination as provided in Article I);
(ii) Purchaser’s termination of this Agreement pursuant to Article IV;
(iii) Purchaser’s termination of this

 

16



--------------------------------------------------------------------------------

Agreement pursuant to Section X E; (iv) either of the conditions set forth in
Section XI C or XI E hereof has neither been satisfied by Seller nor waived by
Purchaser as provided therein; (v) Purchaser’s termination of this Agreement in
connection with a condemnation or eminent domain proceeding pursuant to Section
XII; and (vi) Seller’s default as contemplated by Section XIII B.

C.    It shall be a condition precedent to Purchaser’s obligation to close and
consummate the transaction contemplated herein that Purchaser shall have
obtained all required permits and approvals necessary in order for Purchaser to
develop the Property for the Intended Use, including, without limitation, a land
disturbance permit and a building permit for development of the Property for the
Intended Use (each, a “Required Approval” and collectively, “Required
Approvals”). A Required Approval shall be deemed received on the date that such
Required Approval has been granted or issued by the appropriate officials of the
applicable governmental agency or authority, and any and all appeal periods as
provided by law have expired without an appeal or suit with respect to the
Required Approval having been filed, or, if filed, with such suit or appeal
dismissed or resolved finally and conclusively in favor of the Required
Approval, and, at the expiration of such appeal periods, or at the conclusion of
such appeal or suit, the Required Approval shall not have been further changed
or withdrawn by the appropriate officials. Purchaser agrees to make application
for all Required Approvals promptly following receipt of Final Rezoning and to
pursue all Required Approvals with due diligence and in good faith. If all
Required Approvals have not been obtained within one hundred eighty (180) days
after Final Rezoning (or waiver thereof as provided in Section XI B), Purchaser
shall have the right (i) to notify Seller and Escrow Agent that the condition
precedent set forth in this Section XI C has failed and Escrow Agent shall
return the Deposit to Purchaser, and thereafter this Agreement shall terminate
and be null and void and of no further force and effect, and neither Purchaser
nor Seller shall have any further rights, duties, liabilities or obligations to
the other by reason hereof except for those matters that specifically survive
such termination; or (ii) to waive the condition precedent set forth in this
Section XI C. Any provision of this Agreement to the contrary notwithstanding,
upon obtaining all Required Approvals by Purchaser, the Deposit shall be deemed
non-refundable to Purchaser for any reason except for the following:
(i) Seller’s termination of this Agreement pursuant to Article I (unless
Purchaser has vitiated such termination as provided in Article I);
(ii) Purchaser’s termination of this Agreement pursuant to Article IV;
(iii) Purchaser’s termination of this Agreement pursuant to Section X E;
(iv) any of the conditions set forth in Section XI D hereof has neither been
satisfied by Seller nor waived by Purchaser as provided therein; (v) Purchaser’s
termination of this Agreement in connection with a condemnation or eminent
domain proceeding pursuant to Section XII; and (vi) Seller’s default as
contemplated by Section XIII B.

D.    In addition to the conditions precedent set forth in Article IV, Section X
E, and Sections XI A, XI B, and XI C, Purchaser’s obligation to close and
consummate the transaction contemplated herein is subject to satisfaction of all
of the following conditions precedent:

(a)    All representations and warranties of Seller contained herein are true
and correct as of the Effective Date and on the Closing Date;

 

17



--------------------------------------------------------------------------------

(b)    Seller shall have performed and complied with all agreements, obligations
and conditions required by this Agreement to be performed or complied with by it
on or prior to the Closing Date;

(c)    There shall be no litigation or administrative action or other
governmental proceeding of any kind whatsoever pending, or threatened in
writing, which seeks to restrain or prohibit or obtain damages or a discovery
order with respect to, this Agreement or the purchase and sale of the Property,
or which after the Closing Date would or reasonably could materially adversely
affect the Property or the ability of Purchaser to develop the Property for the
Intended Use, and no proceedings shall be pending, or threatened in writing,
which could or would cause the redesignation or other modification of the zoning
classification of, or any development or building code requirements applicable
to, the Property and the Intended Use, which after the Closing Date would
materially adversely affect the Property or the ability of Purchaser to develop
the Property for the Intended Use; and

(d)    Seller’s delivery of title to and possession of the Property to Purchaser
at the Closing in accordance with the terms of this Agreement.

In the event any of the conditions precedent set forth in this Section XI D are
not satisfied by Closing, Purchaser may elect to (i) terminate this Agreement
and receive a full refund of the Deposit from Escrow Agent, and thereafter this
Agreement shall be null and void and of no further force or effect, and neither
Purchaser nor Seller shall have any further rights, duties, liabilities or
obligations to the other by reason hereof, except for those matters that
specifically survive such termination; or (ii) waive such conditions precedent
and consummate the transaction contemplated herein without reduction of the
Purchase Price.

ARTICLE XII -- EMINENT DOMAIN

If, prior to the Closing Date, there shall be any condemnation or eminent domain
proceedings instituted or pending, or threatened in writing, against any part of
the Property (other than a proceeding contemplated as part of the Final
Rezoning), then Purchaser may elect to terminate this Agreement by written
notice given to Seller and the Escrow Agent within ten (10) days after Purchaser
has received notice from Seller of such proceedings, which notice Seller agrees
to give to Purchaser promptly upon receiving such information. Upon such notice
by Purchaser to Seller and the Escrow Agent, so much of the Deposit as is then
being held by the Escrow Agent shall be returned by the Escrow Agent to
Purchaser, and upon such return, this Agreement shall terminate and be null and
void and of no further force or effect, and neither Purchaser nor Seller shall
have any further rights, duties, liabilities or obligations to the other by
reason hereof except for the Inspection Indemnity. Failure of Purchaser to so
notify Seller and the Escrow Agent within said ten (10) days that Purchaser has
elected to terminate this Agreement, shall be deemed to mean that Purchaser has
elected not to terminate this Agreement. If Purchaser does not so elect to
terminate this Agreement, then the Closing shall take place as provided herein
without abatement of the Purchase Price, and there shall be paid or assigned to
Purchaser at Closing all interest of Seller in and to any condemnation awards
which have been or may be payable to Seller on account of such occurrence.

 

18



--------------------------------------------------------------------------------

ARTICLE XIII -- REMEDIES

A.    Seller’s only remedy for Purchaser’s breach of this Agreement shall be to
obtain so much of the Deposit as is then required to be tendered by Purchaser to
Escrow Agent, the amount of which shall be and constitute Seller’s liquidated
damages, it being otherwise difficult or impossible to estimate Seller’s actual
damages. Seller hereby waives any right to specific performance, injunctive
relief or other relief to cause Purchaser to perform its obligations under this
Agreement, and Seller hereby waives any right to damages in excess of said
liquidated damages occasioned by Purchaser’s breach of this Agreement. Seller
and Purchaser acknowledge that it is impossible to estimate or determine the
actual damages Seller would suffer because of Purchaser’s breach hereof, but
that the liquidated damages provided herein represent a reasonable estimate of
such actual damages and Seller and Purchaser therefore intend to provide for
liquidated damages as herein provided, and that the agreed upon liquidated
damages are not punitive or penalties and are just, fair and reasonable.
Seller’s right to receive the specified liquidated damages is in lieu of any
other right or remedy, all other rights and remedies being waived by Seller.
Nothing contained in this Section XIII A shall limit the Inspection Indemnity.

B.    Except as otherwise specifically provided herein, if Seller defaults under
this Agreement, Purchaser shall be entitled, as its only remedies hereunder, to
either: (i) close the transaction contemplated by this Agreement, thereby
waiving such default, or (ii) terminate this Agreement and receive a return of
so much of the Deposit as is then held by Escrow Agent, or (iii) seek specific
performance of this Agreement and of Seller’s obligations, duties and covenants
hereunder; provided, however, if the remedy of specific performance is not
available because Seller has sold or encumbered the Property after the Effective
Date, then Purchaser shall have the right to sue Seller for the damages suffered
because of Seller’s default. Failure of Purchaser to obtain Final Rezoning or
Final Approvals shall not be deemed to constitute an event of default on the
part of Seller.

ARTICLE XIV -- ACCESS

Purchaser and its agents and representatives shall have the right to enter upon
the Property at any reasonable time prior to the Closing Date for any lawful
purpose including, without limitation, verifications of information,
investigations, tests and studies, provided that Purchaser shall use
commercially reasonable efforts during any such entry to minimize interference
with the management and operation of the Property by Seller, and provided
further, Purchaser and its agents and representatives shall not enter any
occupied apartment without providing twenty-four (24) hours written notice to
Seller identifying such apartment and specifying a time for entry therein
between the hours of 9:00 a.m. and 5:00 p.m., and without being accompanied by
an agent of Seller. During such period Seller shall furnish to Purchaser all
non-proprietary information in Seller’s possession concerning the Property that
Purchaser may reasonably request. In the event that Purchaser does not
consummate the transaction contemplated in this Agreement, Purchaser shall
restore any damage or destruction caused to the

 

19



--------------------------------------------------------------------------------

Property by Purchaser. Purchaser hereby agrees to indemnify, defend and hold
Seller harmless from any damage to persons or property, whether actual or
alleged, occasioned by Purchaser’s and its agent’s and representative’s actions
on the Property pursuant to this Article XIV. The indemnity set forth in this
Article XIV is herein referred to as the “Inspection Indemnity” which shall
survive the Closing and any termination of this Agreement.

ARTICLE XV -- BROKERS

Purchaser and Seller hereby represent to each other that no real estate broker
or agent was involved in negotiating the transaction contemplated herein. In the
event any claim(s) for real estate commissions, fees or compensation arise in
connection with this Agreement and the transaction contemplated herein,
Purchaser and Seller further covenant and agree that the party so incurring or
causing such claim(s) shall indemnify, defend and hold harmless the other party
from any loss, claim or damage which the other party suffers because of said
claim(s). The provisions of this Article XV shall survive the Closing or any
earlier termination of this Agreement.

ARTICLE XVI -- NOTICES

All notices, demands, consents, approvals and other communications which are
required or desired to be given by either party to the other hereunder shall be
in writing and shall be either hand-delivered or sent by FedEx or other similar
overnight delivery service, charges prepaid, addressed to the appropriate party
at its address set forth below, or at such other address as such party shall
have last designated by notice to the other. Notices, demands, consents,
approvals, and other communications shall be deemed given when hand-delivered or
when delivered to FedEx or similar overnight courier service and shall be
effective if executed and sent by the parties’ counsel.

To Seller:

Roswell Commons Group, L.P.

c/o Coro Realty Advisors, LLC

3715 Northside Parkway

Building 400, Suite 100

Atlanta, Georgia 30327

Attn: Mr. John Lundeen

With a copy to:

McClure & Kornheiser, LLC

6400 Powers Ferry Road, Suite 150

Atlanta, Georgia 30339

Attn: Jay Y. McClure, Esq.

 

20



--------------------------------------------------------------------------------

To Purchaser:

Lennar Multifamily Investors, LLC

6285 Barfield Road, Suite 300

Atlanta, Georgia 30328

Attn: Mr. Christopher Cassidy

With a copy to:

Holt Ney Zatcoff & Wasserman, LLP

100 Galleria Parkway, Suite 1800

Atlanta, Georgia 30339

Attn: Sanford H. Zatcoff, Esq.

To Escrow Agent:

Fidelity National Title Group

National Title Services

200 Galleria Pkwy, Suite 2060

Atlanta, Georgia 30339

Attn: Erika L. Peeke, Sr. Transaction Specialist

ARTICLE XVII -- MISCELLANEOUS

A.    This Agreement constitutes the entire agreement between the parties hereto
and cannot be changed or modified other than by a written agreement executed by
both Purchaser and Seller. This Agreement supersedes all previous agreements and
understanding between the parties hereto with respect to the subject matter
hereof.

B.    Irrespective of the place of execution or performance, this Agreement
shall be governed by and construed in accordance with the laws of the State of
Georgia. This Agreement shall be construed without regard to any presumption or
other rule requiring construction against the party causing this Agreement to be
drafted. If any words or phrases in this Agreement shall have been stricken out
or otherwise eliminated, whether or not any other words or phrases have been
added, this Agreement shall be construed as if the words or phrases so stricken
out or otherwise eliminated were never included in this Agreement and no
implication or inference shall be drawn from the fact that said words or phrases
were so stricken out or otherwise eliminated. All terms and words used in this
Agreement regardless of the number or gender in which they are used, shall be
deemed to include any other number and any other gender as the context may
require.

C.    This Agreement may be executed in multiple counterparts and shall be
deemed to have become effective when and only when one or more of such
counterparts has been signed by or on behalf of each of the parties to this
Agreement and delivered to the other party (although it

 

21



--------------------------------------------------------------------------------

shall not be necessary that any single counterpart be signed by or on behalf of
both parties hereto, and all such counterparts shall be deemed to constitute one
and the same instrument). Furthermore, the parties agree that (i) this Agreement
may be transmitted between them by facsimile transmission or email, (ii) that
signature pages to this Agreement may be transmitted between them by facsimile
transmission or email, (iii) that facsimile or PDF signatures sent by email
shall have the effect of original signatures, and (iv) that a faxed or emailed
Agreement containing the signatures (original, faxed or emailed) of all the
parties hereto shall be binding on a party when the signature page of such party
is transmitted to the other party hereto accompanied by instructions to insert
same into a complete original of this Agreement.

D.    In the event that the last day for performance of any matter herein falls
on a Saturday, Sunday or legal holiday, the time for performance shall
automatically be extended to the next business day. Time is of the essence of
this Agreement and each term and provision hereof.

E.    If any term, covenant or condition of this Agreement or the application
thereof to any person or circumstance shall, to any extent, be invalid or
unenforceable, the remainder of this Agreement and the application of such
terms, covenants and conditions to persons or circumstances other than those as
to which it is held invalid or unenforceable, shall not be affected thereby and
each term, covenant and condition of this Agreement shall be valid and be
enforced to the fullest extent permitted by law.

F.    All rights, powers and privileges conferred hereunder upon the parties
unless otherwise provided shall be cumulative and not restricted to those given
by law.

G.    No failure of any party to exercise any power given such party hereunder
or to insist upon strict compliance by any other party to its obligations
hereunder, and no custom or practice of the parties in variance with the terms
hereof, shall constitute a waiver of any party’s right to demand exact
compliance with the terms hereof.

H.    Purchaser reserves the right to waive, in whole or in part, any condition
or contingency herein which is for the Purchaser’s benefit.

I.    The provisions of this Agreement shall extend to, bind and inure to the
benefit of the parties hereto and their respective heirs, executors,
administrators, successors, permitted assigns and the legal representatives of
their estates.

J.    Notwithstanding any provisions to the contrary, whether expressed or
implied, Purchaser shall have the right to assign this Agreement and Seller
shall accept the performance of Purchaser’s obligations hereunder by any such
assignee. If this Agreement is assigned by Purchaser, any reference in this
Agreement to Purchaser shall thereafter be deemed to refer to such assignee.

[Signatures Commence On Next Page]

 

22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed, sealed and delivered as of the Effective Date.

 

SELLER: ROSWELL COMMONS GROUP, L.P., a Georgia limited partnership

By: Roswell Commons Group GP, L.P.

Its: General Partner

 

        By: Roswell Commons, LLC

        Its: General Partner

 

                By: Coro Realty Advisors, LLC

                Its: Manager

 

                      By:  

/S/ John W. Lundeen

  [SEAL]                         Name:  

John W. Lundeen, III

                          Title:  

Manager

   

 

PURCHASER:

LENNAR MULTIFAMILY INVESTORS, LLC,

a Delaware limited liability company

By:  

/S/ Christopher Cassidy

  Name:  

Chris Cassidy

  Title:  

Vice President

                [SEAL]  

[Signatures Continue On Next Page]

 

23



--------------------------------------------------------------------------------

Fidelity National Title Group joins in the execution of this Agreement under
seal for the purpose of acknowledging the agreement as to the escrow of the
Deposit.

 

ESCROW AGENT: FIDELITY NATIONAL TITLE GROUP By:   /S/ Lee Ann Branch   Name:  
Lee Ann Branch   Title:   Escrow Manager                   [SEAL]

 

24



--------------------------------------------------------------------------------

EXHIBIT A

ALL that tract of land lying and being in Land Lot 426, 1st District, 2nd
Section of Fulton County, Georgia and being more particularly described as
follows:

Commencing at the intersection of the northerly right-of-way of Norcross Street
(variable right-of-way) and the easterly right-of-way line of Frazier Street
(variable right-of-way); Thence northerly along the right-of-way line of Frazier
Street, a distance of 96.51 feet, to the point of beginning; Thence continuing
along said Frazier Street right-of-way line the following courses: North 88
degrees 31 minutes 16 seconds West, a distance of 10.05 feet, to a  1⁄2” rebar;
Thence North 00 degrees 18 minutes 57 seconds East, a distance of 619.09 feet,
to a  1⁄2” rebar; Thence leaving said right-of-way line, South 89 degrees 30
minutes 24 seconds East, a distance of 584.40 feet, to a  1⁄2” rebar; Thence
South 01 degrees 43 minutes 24 seconds East, a distance of 306.20 feet, to a
 1⁄2” rebar; Thence North 81 degrees 48 minutes 27 seconds East, a distance of
85.73 feet; Thence North 86 degrees 15 minutes 00 seconds East, a distance of
78.20 feet, to a 1” open top pipe; Thence South 05 degrees 38 minutes 00 seconds
West, a distance of 412.00 feet, to a  1⁄2” rebar on the northerly right-of-way
line of Norcross Street; Thence along said right-of-way line the following
courses: South 82 degrees 17 minutes 37 seconds West, a distance of 115.00 feet;
Thence South 84 degrees 52 minutes 45 seconds West, a distance of 84.99 feet, to
a  1⁄2” rebar; Thence South 89 degrees 59 minutes 02 seconds West, a distance of
319.25 feet, to a  1⁄2” rebar; Thence leaving said right-of-way line, North 00
degrees 09 minutes 00 seconds West, a distance of 116.00 feet, to a  1⁄2” rebar;
Thence North 87 degrees 06 minutes 15 seconds West, a distance of 98.18 feet, to
a  1⁄2” rebar; Thence South 00 degrees 52 minutes 19 seconds East, a distance of
15.84 feet, to a  1⁄2” rebar; Thence North 88 degrees 31 minutes 16 seconds
West, a distance of 93.45 feet to the point of beginning.

Said parcel contains 10.68 acres (465,410 square feet) more or less.

 

25



--------------------------------------------------------------------------------

EXHIBIT B

NONE

 

26



--------------------------------------------------------------------------------

AMENDMENT TO SALES CONTRACT

THIS AMENDMENT TO SALES CONTRACT (the “Amendment”) is made, entered into, and
effective as of the 22nd day of February, 2013, by and between ROSWELL COMMONS
GROUP, L.P., a Georgia limited partnership (“Seller”), and LENNAR MULTIFAMILY
INVESTORS, LLC, a Delaware limited liability company (“Purchaser”).

W I T N E S S E T H :

WHEREAS, Seller and Purchaser are parties to that certain Sales Contract, dated
as of January 10, 2013 (as heretofore amended, the “Sales Contract”); and

WHEREAS, Seller and Purchaser are mutually desirous of entering into this
Amendment to further amend certain terms and provisions of the Sales Contract,
only as specifically hereinafter set forth;

NOW, THEREFORE, for and in consideration of the premises, Ten and No/100 Dollars
($10.00), in hand paid by Purchaser to Seller, and other good and valuable
consideration, the receipt, adequacy and sufficiency of which are hereby
acknowledged by Purchaser and Seller prior to the execution, sealing and
delivery of this Amendment, Purchaser and Seller, intending to be legally bound,
hereby agree as follows:

1.      The foregoing recital of facts is hereby incorporated herein to the same
extent as if hereinafter fully set forth. Capitalized words and phrases used
herein which are not defined herein but which are defined in the Sales Contract
shall have the meanings ascribed thereto in the Sales Contract.

2.      Section IV B. of the Sales Contract is hereby amended by deleting from
the second sentence thereof: “On or before 5:00 pm on the sixtieth (60th) day
after the Effective Date (the “Hard Date”),” and inserting in lieu thereof “On
or before 5:00 pm on April 10, 2013 (the “Hard Date”),”.

3.      This Amendment relates only to the specific matters covered herein and
shall not constitute a consent to or waiver or modification of any other
provision, term or condition of the Sales Contract. All terms, provisions,
covenants, representations, warranties, agreements and conditions contained in
the Sales Contract are ratified and affirmed and shall remain in full force and
effect, except as expressly amended by this Amendment.

4.      This Amendment shall be binding upon and shall inure to the benefit of
the parties hereto and their respective successors and permitted assigns.

5.      This Amendment may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument.



--------------------------------------------------------------------------------

6.      This Amendment shall be deemed to be a contract made under, and for all
purposes shall be construed in accordance with, the laws of the State of
Georgia.

IN WITNESS WHEREOF, the parties hereto have executed this Amendment effective as
of the date first set forth above.

 

SELLER: ROSWELL COMMONS GROUP, L.P., a Georgia limited partnership

By: Roswell Commons Group GP, L.P.

Its: General Partner

 

        By: Roswell Commons, LLC

        Its: General Partner

 

                By: Coro Realty Advisors, LLC

                Its: Manager

 

                      By:  

/S/ John W. Lundeen

  [SEAL]                       Name:  

John W. Lundeen, III

                        Title:  

Manager

 

 

PURCHASER:  

LENNAR MULTIFAMILY INVESTORS, LLC,

a Delaware limited liability company

By:  

/S/ Christopher Cassidy

  Name:  

Chris Cassidy

  Title:  

V.P.

                [SEAL]  

 

2



--------------------------------------------------------------------------------

SECOND AMENDMENT TO SALES CONTRACT

THIS SECOND AMENDMENT TO SALES CONTRACT (the “Amendment”) is made, entered into,
and effective as of the 4th day of April, 2013, by and between ROSWELL COMMONS
GROUP, L.P., a Georgia limited partnership (“Seller”), and LENNAR MULTIFAMILY
INVESTORS, LLC, a Delaware limited liability company (“Purchaser”).

W I T N E S S E T H :

WHEREAS, Seller and Purchaser are parties to that certain Sales Contract dated
January 10, 2013 with respect to the sale by Seller to Purchaser of property
located in Fulton County, Georgia, which was amended by that certain First
Amendment to Sales Contract dated February 22, 2013 (as amended, hereinafter
referred to as the “Sales Contract”); and

WHEREAS, Seller and Purchaser are mutually desirous of entering into this
Amendment to further amend certain terms and provisions of the Sales Contract,
only as specifically hereinafter set forth;

NOW, THEREFORE, for and in consideration of the premises, Ten and No/100 Dollars
($10.00), in hand paid by Purchaser to Seller, and other good and valuable
consideration, the receipt, adequacy and sufficiency of which are hereby
acknowledged by Purchaser and Seller prior to the execution, sealing and
delivery of this Amendment, Purchaser and Seller, intending to be legally bound,
hereby agree as follows:

1.      The foregoing recital of facts is hereby incorporated herein to the same
extent as if hereinafter fully set forth. Capitalized words and phrases used
herein which are not defined herein but which are defined in the Sales Contract
shall have the meanings ascribed thereto in the Sales Contract.

2.      Section IV B of the Sales Contract is hereby amended by deleting from
the second sentence thereof the date “April 10, 2013” and by substituting in
lieu thereof, the date “May 10, 2013”, so that the Hard Date is now May 10,
2013.

3.      This Amendment relates only to the specific matters covered herein and
shall not constitute a consent to or waiver or modification of any other
provision, term or condition of the Sales Contract. All terms, provisions,
covenants, representations, warranties, agreements and conditions contained in
the Sales Contract are ratified and affirmed and shall remain in full force and
effect, except as expressly amended by this Amendment.

4.      This Amendment shall be binding upon and shall inure to the benefit of
the parties hereto and their respective successors and permitted assigns.

5.      This Amendment may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument.



--------------------------------------------------------------------------------

6.      This Amendment shall be deemed to be a contract made under, and for all
purposes shall be construed in accordance with, the laws of the State of
Georgia.

IN WITNESS WHEREOF, the parties hereto have executed this Amendment effective as
of the date first set forth above.

 

SELLER: ROSWELL COMMONS GROUP, L.P., a Georgia limited partnership

By: Roswell Commons Group GP, L.P.

Its: General Partner

 

        By: Roswell Commons, LLC

        Its: General Partner

 

                By: Coro Realty Advisors, LLC

                Its: Manager

 

                      By:  

/S/ John W. Lundeen

  [SEAL]                       Name:  

John W. Lundeen, III

                        Title:  

President

 

 

PURCHASER:  

LENNAR MULTIFAMILY INVESTORS, LLC,

a Delaware limited liability company

By:  

/S/ Christopher Cassidy

  Name:  

Chris Cassidy

  Title:  

Vice President

                [SEAL]  

 

2



--------------------------------------------------------------------------------

THIRD AMENDMENT TO SALES CONTRACT

THIS THIRD AMENDMENT TO SALES CONTRACT (the “Amendment”) is made, entered into,
and effective as of the 10th day of May, 2013, by and between ROSWELL COMMONS
GROUP, L.P., a Georgia limited partnership (“Seller”), and LENNAR MULTIFAMILY
INVESTORS, LLC, a Delaware limited liability company (“Purchaser”).

W I T N E S S E T H :

WHEREAS, Seller and Purchaser are parties to that certain Sales Contract dated
January 10, 2013 with respect to the sale by Seller to Purchaser of property
located in Fulton County, Georgia, which was amended by that certain First
Amendment to Sales Contract dated February 22, 2013 and that certain Second
Amendment to Sales Contract dated April 4, 2013 (as amended, hereinafter
referred to as the “Sales Contract”); and

WHEREAS, Seller and Purchaser are mutually desirous of entering into this
Amendment to further amend certain terms and provisions of the Sales Contract,
only as specifically hereinafter set forth;

NOW, THEREFORE, for and in consideration of the premises, Ten and No/100 Dollars
($10.00), in hand paid by Purchaser to Seller, and other good and valuable
consideration, the receipt, adequacy and sufficiency of which are hereby
acknowledged by Purchaser and Seller prior to the execution, sealing and
delivery of this Amendment, Purchaser and Seller, intending to be legally bound,
hereby agree as follows:

1.      The foregoing recital of facts is hereby incorporated herein to the same
extent as if hereinafter fully set forth. Capitalized words and phrases used
herein which are not defined herein but which are defined in the Sales Contract
shall have the meanings ascribed thereto in the Sales Contract.

2.      Section XI A of the Sales Contract provides that Purchaser shall have
the right to terminate the Sales Contract not later than May 10, 2013 (the
Original Hard Date”) if Purchaser is unsatisfied with the Property. Purchaser
and Seller desire to provide for a limited extension of the Original Hard Date
to permit Purchaser an additional thirty (30) days solely for the purpose of
allowing Purchaser to determine whether (i) Purchaser is satisfied with respect
to the right of the Property to drain storm water and run sanity sewer across,
under and through other properties to the east and (ii) the Georgia
Environmental Protection Division will require Purchaser to conduct post
construction environmental testing of improvements constructed on the Property
by Purchaser, or further amendments to the Brownfields Corrective Action Plan
for the Property (collectively, the “Limited Due Diligence Items”). Therefore,
the Original Hard Date of May 10, 2013 shall remain in effect as to all matters
other than the Limited Due Diligence Items, and Purchaser shall continue to have
the right to terminate the Sales Contract not later than June 10, 2013 solely
with respect to the Limited Due Diligence Items in accordance with the terms of
Section XI A of the Sales Contract.



--------------------------------------------------------------------------------

3.      With respect to Section XI B of the Sales Contract, Purchaser
acknowledges that Final Rezoning, if approved, will be conditioned upon the
recordation of a “Combination Plat” of the Property that has been approved by
the appropriate officials of the City of Roswell, Georgia. Accordingly,
notwithstanding the satisfaction of the condition precedent set forth in Section
XI B (if satisfied), Seller covenants and agrees to fully and timely cooperate
in Purchaser’s efforts to obtain approval of its “Combination Plat”, including,
upon Purchaser’s request, signing any documents in connection therewith, subject
to Seller’s written approval, which approval shall not be unreasonably withheld
or delayed.

4.      This Amendment relates only to the specific matters covered herein and
shall not constitute a consent to or waiver or modification of any other
provision, term or condition of the Sales Contract. All terms, provisions,
covenants, representations, warranties, agreements and conditions contained in
the Sales Contract are ratified and affirmed and shall remain in full force and
effect, except as expressly amended by this Amendment.

5.      This Amendment shall be binding upon and shall inure to the benefit of
the parties hereto and their respective successors and permitted assigns.

6.      This Amendment may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument.

7.      This Amendment shall be deemed to be a contract made under, and for all
purposes shall be construed in accordance with, the laws of the State of
Georgia.

IN WITNESS WHEREOF, the parties hereto have executed this Amendment effective as
of the date first set forth above.

 

SELLER: ROSWELL COMMONS GROUP, L.P., a Georgia limited partnership

By: Roswell Commons Group GP, L.P.

Its: General Partner

 

        By: Roswell Commons, LLC

        Its: General Partner

 

                By: Coro Realty Advisors, LLC

                Its: Manager

 

                      By:   /S/ John W. Lundeen   [SEAL]
                      Name:   John W. Lundeen, III  
                      Title:   President  

 

2



--------------------------------------------------------------------------------

PURCHASER:  

LENNAR MULTIFAMILY INVESTORS, LLC,

a Delaware limited liability company

By:  

/S/ Christopher Cassidy

  Name:   Chris Cassidy   Title:   Vice President                 [SEAL]  

 

3



--------------------------------------------------------------------------------

FOURTH AMENDMENT TO SALES CONTRACT

THIS FOURTH AMENDMENT TO SALES CONTRACT (the “Amendment”) is made, entered into,
and effective as of the 4th day of June, 2013, by and between ROSWELL COMMONS
GROUP, L.P., a Georgia limited partnership (“Seller”), and LENNAR MULTIFAMILY
INVESTORS, LLC, a Delaware limited liability company (“Purchaser”).

W I T N E S S E T H :

WHEREAS, Seller and Purchaser are parties to that certain Sales Contract dated
January 10, 2013 with respect to the sale by Seller to Purchaser of property
located in Fulton County, Georgia, which was amended by that certain First
Amendment to Sales Contract dated February 22, 2013, that certain Second
Amendment to Sales Contract dated April 4, 2013 and that certain Third Amendment
to Sales Contract dated May 10, 2013 (as amended, hereinafter referred to as the
“Sales Contract”); and

WHEREAS, Seller and Purchaser are mutually desirous of entering into this
Amendment to further amend certain terms and provisions of the Sales Contract,
only as specifically hereinafter set forth;

NOW, THEREFORE, for and in consideration of the premises, Ten and No/100 Dollars
($10.00), in hand paid by Purchaser to Seller, and other good and valuable
consideration, the receipt, adequacy and sufficiency of which are hereby
acknowledged by Purchaser and Seller prior to the execution, sealing and
delivery of this Amendment, Purchaser and Seller, intending to be legally bound,
hereby agree as follows:

1.      The foregoing recital of facts is hereby incorporated herein to the same
extent as if hereinafter fully set forth. Capitalized words and phrases used
herein which are not defined herein but which are defined in the Sales Contract
shall have the meanings ascribed thereto in the Sales Contract.

2.      Section II A(iii) of the Sales Contract is hereby amended by deleting
the phrase “within four (4) business days after Purchaser’s receipt of the Final
Rezoning,” and inserting in lieu thereof “on or before July 3, 2013,”.

3.      The last sentence of Section 2 of the Third Amendment to Sales Contract
dated May 10, 2013 is hereby amended to read as follows: “Therefore, the
Original Hard Date of May 10, 2013 shall remain in effect as to all matters
other than the Limited Due Diligence Items, and Purchaser shall continue to have
the right to terminate the Sales Contract not later than June 27, 2013 solely
with respect to the Limited Due Diligence Items in accordance with the terms of
Section XI A of the Sales Contract.”

4.      This Amendment relates only to the specific matters covered herein and
shall not constitute a consent to or waiver or modification of any other
provision, term or condition of the Sales Contract. All terms, provisions,
covenants, representations, warranties, agreements and conditions contained in
the Sales Contract are ratified and affirmed and shall remain in full force and
effect, except as expressly amended by this Amendment.



--------------------------------------------------------------------------------

5.      This Amendment shall be binding upon and shall inure to the benefit of
the parties hereto and their respective successors and permitted assigns.

6.      This Amendment may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument.

7.      This Amendment shall be deemed to be a contract made under, and for all
purposes shall be construed in accordance with, the laws of the State of
Georgia.

[Executions begin on next page]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment effective as
of the date first set forth above.

 

SELLER: ROSWELL COMMONS GROUP, L.P., a Georgia limited partnership

By: Roswell Commons Group GP, L.P.

Its: General Partner

 

        By: Roswell Commons, LLC

        Its: General Partner

 

                By: Coro Realty Advisors, LLC

                Its: Manager

 

                      By:  

/S/ John W. Lundeen

  [SEAL]                       Name:   John W. Lundeen, III  
                      Title:   President  

 

PURCHASER:  

LENNAR MULTIFAMILY INVESTORS, LLC,

a Delaware limited liability company

By:  

/S/ Christopher Cassidy

  Name:   Chris Cassidy   Title:   Vice President                 [SEAL]  

 

3



--------------------------------------------------------------------------------

FIFTH AMENDMENT TO SALES CONTRACT

THIS FIFTH AMENDMENT TO SALES CONTRACT (the “Amendment”) is made, entered into,
and effective as of the 24th day of June, 2013, by and between ROSWELL COMMONS
GROUP, L.P., a Georgia limited partnership (“Seller”), and LENNAR MULTIFAMILY
INVESTORS, LLC, a Delaware limited liability company (“Purchaser”).

W I T N E S S E T H :

WHEREAS, Seller and Purchaser are parties to that certain Sales Contract dated
as of January 10, 2013 with respect to the sale by Seller to Purchaser of
property located in Fulton County, Georgia, which was amended by that certain
First Amendment to Sales Contract dated as of February 22, 2013, that certain
Second Amendment to Sales Contract dated as of April 4, 2013, that certain Third
Amendment to Sales Contract dated as of May 10, 2013 and that certain Fourth
Amendment to Sales Contract dated as of June 4, 2013 (as amended, hereinafter
referred to as the “Sales Contract”); and

WHEREAS, Seller and Purchaser are mutually desirous of entering into this
Amendment to further amend certain terms and provisions of the Sales Contract,
only as specifically hereinafter set forth;

NOW, THEREFORE, for and in consideration of the premises, Ten and No/100 Dollars
($10.00), in hand paid by Purchaser to Seller, and other good and valuable
consideration, the receipt, adequacy and sufficiency of which are hereby
acknowledged by Purchaser and Seller prior to the execution, sealing and
delivery of this Amendment, Purchaser and Seller, intending to be legally bound,
hereby agree as follows:

1.      The foregoing recital of facts is hereby incorporated herein to the same
extent as if hereinafter fully set forth. Capitalized words and phrases used
herein which are not defined herein but which are defined in the Sales Contract
shall have the meanings ascribed thereto in the Sales Contract.

2.      Section II A(iii) of the Sales Contract is hereby amended by deleting
the phrase “on or before July 3, 2013,” and inserting in lieu thereof “on or
before August 1, 2013,”.

3.      The last sentence of Section 2 of the Third Amendment to Sales Contract
dated May 10, 2013 (as amended by that certain Fourth Amendment to Sales
Contract dated as of June 4, 2013) is hereby amended to read as follows:
“Therefore, the Original Hard Date of May 10, 2013 shall remain in effect as to
all matters other than the Limited Due Diligence Items, and Purchaser shall
continue to have the right to terminate the Sales Contract not later than
July 26, 2013 solely with respect to the Limited Due Diligence Items in
accordance with the terms of Section XI A of the Sales Contract.”



--------------------------------------------------------------------------------

4.      This Amendment relates only to the specific matters covered herein and
shall not constitute a consent to or waiver or modification of any other
provision, term or condition of the Sales Contract. All terms, provisions,
covenants, representations, warranties, agreements and conditions contained in
the Sales Contract are ratified and affirmed and shall remain in full force and
effect, except as expressly amended by this Amendment.

5.      This Amendment shall be binding upon and shall inure to the benefit of
the parties hereto and their respective successors and permitted assigns.

6.      This Amendment may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument.

7.      This Amendment shall be deemed to be a contract made under, and for all
purposes shall be construed in accordance with, the laws of the State of
Georgia.

[Executions begin on next page]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment effective as
of the date first set forth above.

 

SELLER: ROSWELL COMMONS GROUP, L.P., a Georgia limited partnership

By: Roswell Commons Group GP, L.P.

Its: General Partner

 

        By: Roswell Commons, LLC

        Its: General Partner

 

                By: Coro Realty Advisors, LLC

                Its: Manager

 

                      By:  

/S/ John W. Lundeen

  [SEAL]                       Name:   John W. Lundeen, III  
                      Title:   President  

 

PURCHASER:  

LENNAR MULTIFAMILY INVESTORS, LLC,

a Delaware limited liability company

By:  

/S/ Christopher Cassidy

  Name:   Chris Cassidy   Title:   Vice President                 [SEAL]  

 

3



--------------------------------------------------------------------------------

SIXTH AMENDMENT TO SALES CONTRACT

THIS SIXTH AMENDMENT TO SALES CONTRACT (the “Amendment”) is made, entered into,
and effective as of the 22nd day of July, 2013, by and between ROSWELL COMMONS
GROUP, L.P., a Georgia limited partnership (“Seller”), and LENNAR MULTIFAMILY
INVESTORS, LLC, a Delaware limited liability company (“Purchaser”).

W I T N E S S E T H :

WHEREAS, Seller and Purchaser are parties to that certain Sales Contract (as
amended, hereinafter referred to as the “Sales Contract”) dated as of
January 10, 2013 with respect to the sale by Seller to Purchaser of property
located in Fulton County, Georgia, which was amended by that certain First
Amendment to Sales Contract dated as of February 22, 2013, that certain Second
Amendment to Sales Contract dated as of April 4, 2013, that certain Third
Amendment to Sales Contract dated as of May 10, 2013 (the “Third Amendment”),
that certain Fourth Amendment to Sales Contract dated as of June 4, 2013 (the
“Fourth Amendment”) and that certain Fifth Amendment to Sales Contract dated as
of June 24, 2013 (the “Fifth Amendment”); and

WHEREAS, Seller and Purchaser are mutually desirous of entering into this
Amendment to further amend certain terms and provisions of the Sales Contract,
only as specifically hereinafter set forth;

NOW, THEREFORE, for and in consideration of the premises, Ten and No/100 Dollars
($10.00), in hand paid by Purchaser to Seller, and other good and valuable
consideration, the receipt, adequacy and sufficiency of which are hereby
acknowledged by Purchaser and Seller prior to the execution, sealing and
delivery of this Amendment, Purchaser and Seller, intending to be legally bound,
hereby agree as follows:

1.      The foregoing recital of facts is hereby incorporated herein to the same
extent as if hereinafter fully set forth. Capitalized words and phrases used
herein which are not defined herein but which are defined in the Sales Contract
shall have the meanings ascribed thereto in the Sales Contract.

2.      Section II A(iii) of the Sales Contract is hereby amended by deleting
the phrase “on or before August 1, 2013,” and inserting in lieu thereof “on or
before September 6, 2013,”.

3.      Section 2 of the Third Amendment (as amended by the Fourth Amendment and
the Fifth Amendment) is hereby deleted in its entirety and the following new
Section 2 is inserted in lieu thereof:

2.      Section XI A of the Sales Contract provides that Purchaser shall have
the right to terminate the Sales Contract not later than May 10, 2013 (the
“Original Hard Date”) if Purchaser is unsatisfied with the Property. Purchaser
and Seller desire to provide for a limited extension of the Original Hard Date
to permit Purchaser to



--------------------------------------------------------------------------------

determine whether Purchaser is satisfied with respect to the right of the
Property to drain storm water and run sanity sewer across, under and through
other properties to the east (the “Limited Due Diligence Item”). Therefore, the
Original Hard Date of May 10, 2013 shall remain in effect as to all matters
other than the Limited Due Diligence Item, and Purchaser shall continue to have
the right to terminate the Sales Contract not later than August 30, 2013 solely
with respect to the Limited Due Diligence Item in accordance with the terms of
Section XI A of the Sales Contract.

4.      This Amendment relates only to the specific matters covered herein and
shall not constitute a consent to or waiver or modification of any other
provision, term or condition of the Sales Contract. All terms, provisions,
covenants, representations, warranties, agreements and conditions contained in
the Sales Contract are ratified and affirmed and shall remain in full force and
effect, except as expressly amended by this Amendment.

5.      This Amendment shall be binding upon and shall inure to the benefit of
the parties hereto and their respective successors and permitted assigns.

6.      This Amendment may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument.

7.      This Amendment shall be deemed to be a contract made under, and for all
purposes shall be construed in accordance with, the laws of the State of
Georgia.

[Executions begin on next page]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment effective as
of the date first set forth above.

 

SELLER: ROSWELL COMMONS GROUP, L.P., a Georgia limited partnership

By: Roswell Commons Group GP, L.P.

Its: General Partner

 

        By: Roswell Commons, LLC

        Its: General Partner

 

              By: Coro Realty Advisors, LLC

              Its: Manager

 

                     By:  

/S/ John W. Lundeen

  [SEAL]                      Name:   John W. Lundeen, III  
                     Title:   President  

 

PURCHASER:  

LENNAR MULTIFAMILY INVESTORS, LLC,

a Delaware limited liability company

By:  

/S/ Christopher Cassidy

  Name:   Chris Cassidy   Title:   Vice President                 [SEAL]  

 

3



--------------------------------------------------------------------------------

SEVENTH AMENDMENT TO SALES CONTRACT

THIS SEVENTH AMENDMENT TO SALES CONTRACT (the “Amendment”) is made, entered
into, and effective as of the 30th day of August, 2013, by and between ROSWELL
COMMONS GROUP, L.P., a Georgia limited partnership (“Seller”), and LENNAR
MULTIFAMILY INVESTORS, LLC, a Delaware limited liability company (“Purchaser”).

W I T N E S S E T H :

WHEREAS, Seller and Purchaser are parties to that certain Sales Contract (as
amended, hereinafter referred to as the “Sales Contract”) dated as of
January 10, 2013 with respect to the sale by Seller to Purchaser of property
located in Fulton County, Georgia, which was amended by that certain First
Amendment to Sales Contract dated as of February 22, 2013, that certain Second
Amendment to Sales Contract dated as of April 4, 2013, that certain Third
Amendment to Sales Contract dated as of May 10, 2013 (the “Third Amendment”),
that certain Fourth Amendment to Sales Contract dated as of June 4, 2013 (the
“Fourth Amendment”), that certain Fifth Amendment to Sales Contract dated as of
June 24, 2013 (the “Fifth Amendment”), and that certain Sixth Amendment to Sales
Contract dated as of July 22, 2013 (the “Sixth Amendment”); and

WHEREAS, Seller and Purchaser are mutually desirous of entering into this
Amendment to further amend certain terms and provisions of the Sales Contract,
only as specifically hereinafter set forth;

NOW, THEREFORE, for and in consideration of the premises, Ten and No/100 Dollars
($10.00), in hand paid by Purchaser to Seller, and other good and valuable
consideration, the receipt, adequacy and sufficiency of which are hereby
acknowledged by Purchaser and Seller prior to the execution, sealing and
delivery of this Amendment, Purchaser and Seller, intending to be legally bound,
hereby agree as follows:

1.      The foregoing recital of facts is hereby incorporated herein to the same
extent as if hereinafter fully set forth. Capitalized words and phrases used
herein which are not defined herein but which are defined in the Sales Contract
shall have the meanings ascribed thereto in the Sales Contract.

2.      Pursuant to the Sixth Amendment, Section XI A of the Sales Contract
provides that Purchaser has the right to terminate the Sales Contract no later
than August 30, 2013 solely with respect to the Limited Due Diligence Items
specified in Section 2 of the Third Amendment (as amended by the Fourth
Amendment, the Fifth Amendment and the Sixth Amendment) and which are specified
in paragraph 3 of the Sixth Amendment, such Limited Due Diligence Items
consisting of Purchaser’s being satisfied with respect to the right of the
Property to drain storm water and run sanitary sewer across, under and through
other properties to the east.



--------------------------------------------------------------------------------

3.      As of the execution of this Amendment, Purchaser has satisfied itself
with respect to sanitary sewer. However, Purchaser’s issue respecting storm
water drainage has not been fully and completely resolved. Therefore, and as an
inducement for Purchaser to give the Notice to Proceed which Purchaser and
Seller agree shall be given by Purchaser and effective upon execution of this
Amendment by Seller and Purchaser, Seller has agreed to make the accommodations
respecting Purchaser’s concern regarding storm water drainage as hereinafter set
forth in this Amendment.

Purchaser has obtained a Title Commitment committing to insure Purchaser’s right
to drain storm water from the Land over, across, under and through properties to
the east to Hog Waller Creek, but the Title Commitment regarding this issue
provides that it will not insure Purchaser at Closing in the event that prior to
Closing an objection has been raised by an adjoining property owner to the east
(or the condominium or homeowners’ association for any such property) as to the
right of the Land to drain storm water over that property (an “Objection”).
Therefore, Seller and Purchaser agree that if the Closing occurs and the Title
Company provides the coverage respecting storm water drainage as provided in the
Title Commitment, Seller’s obligation with respect to such issue shall be
terminated. However, in the event that the Closing occurs and the Title Company
refuses to provide such title insurance coverage due to an Objection having been
raised, then at the Closing, Seller will escrow with the Title Company the
amount of $100,000.00 from the Purchase Price being paid to Seller by Purchaser
at Closing, Seller’s obligation with respect to storm water drainage from the
Land shall be terminated, and the following will be applicable:

 

  (a)

in the event that Purchaser is successful in obtaining within one hundred twenty
(120) days after the Closing Date an easement from all of the property owners
(or the condominium or homeowners’ association respecting such property)
allowing storm water to drain from the Land to Hog Waller Creek (an “Easement”),
the $100,000.00 shall be refunded by the Title Company to Seller;

 

  (b)

in the event the Easement is not obtained within one hundred twenty (120) days
after the Closing Date, the $100,000.00 will be paid by the Title Company to
Purchaser; and

 

  (c)

in the event that after the $100,000.00 is paid to Purchaser and prior to
Purchaser’s having relocated the storm drainage from the Land through or along
Norcross Street to Hog Waller Creek, the Easement is obtained, Purchaser shall
refund the $100,000.00 to Seller.

4.      This Amendment relates only to the specific matters covered herein and
shall not constitute a consent to or waiver or modification of any other
provision, term or condition of the Sales Contract. All terms, provisions,
covenants, representations, warranties, agreements and conditions contained in
the Sales Contract are ratified and affirmed and shall remain in full force and
effect, except as expressly amended by this Amendment.

5.      This Amendment shall be binding upon and shall inure to the benefit of
the parties hereto and their respective successors and permitted assigns.

 

2



--------------------------------------------------------------------------------

6.      This Amendment may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument.

7.      This Amendment shall be deemed to be a contract made under, and for all
purposes shall be construed in accordance with, the laws of the State of
Georgia.

IN WITNESS WHEREOF, the parties hereto have executed this Amendment effective as
of the date first set forth above.

 

SELLER: ROSWELL COMMONS GROUP, L.P., a Georgia limited partnership

By: Roswell Commons Group GP, L.P.

Its: General Partner

 

        By: Roswell Commons, LLC

        Its: General Partner

 

              By: Coro Realty Advisors, LLC

              Its: Manager

 

                     By:  

/S/ John W. Lundeen

  [SEAL]                      Name:   John W. Lundeen, III  
                     Title:   President  

(Executions continued on next page)

 

3



--------------------------------------------------------------------------------

PURCHASER:  

LENNAR MULTIFAMILY INVESTORS, LLC,

a Delaware limited liability company

By:  

/S/ Christopher Cassidy

  Name:   Chris Cassidy   Title:   Vice President                 [SEAL]  

 

4